182 Ga. App. 736 (1987)
356 S.E.2d 762
DAVIS
v.
THE STATE.
74352.
Court of Appeals of Georgia.
Decided April 28, 1987.
Billie Davis, pro se.
H. Lamar Cole, District Attorney, for appellee.
DEEN, Presiding Judge.
The appellant, Billie Elzie Davis, was convicted of voluntary manslaughter on April 27, 1981. On December 2, 1986, the appellant filed an extraordinary motion for new trial based on newly discovered evidence, which was found to be without merit and dismissed by the trial court on December 4, 1986. The appellant then filed this direct appeal from that order. Appeals from orders denying extraordinary motions for new trial, when separate from an original appeal, are now discretionary appeals. OCGA § 5-6-35 (a) (7); Pitts v. State, 254 Ga. *737 298 (328 SE2d 732) (1985). Accordingly, this direct appeal is dismissed.
Appeal dismissed. Birdsong, C. J., and Pope, J., concur.